Gunter, Justice.
The appellant initiated a habeas corpus action in the trial court, and after a full hearing in the matter the trial judge rendered a judgment remanding the appellant to the custody of the warden. The appeal here is from that judgment.
We have carefully reviewed the record and transcript in both the habeas corpus court and the convicting court, and we conclude that none of the appellant’s constitutional rights has been violated, and that his confinement pursuant to his conviction is not illegal. *169The trial court, therefore, did not commit error in its judgment remanding the petitioner to the custody of the warden.
Submitted February 14, 1972
Decided May 18, 1972.
Arthur S. Guthrie, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, W. Hensell Harris, Jr., Assistant Attorneys General, for appellee.

Judgment affirmed.


All the Justices concur.